ON MOTION ROE REHEARING.
There is but one ground relied on in the motion for rehearing, and that is that this court overlooked the case of Alexander v. Chip-stead, 152 Ga. 851, 862 (111 S. E. 552), where it was held that property could not be sold as the property of the deceased, but must be advertised and sold as the property of the estate of the deceased. This ground goes to the merits of the case, whereas the court in the instant case decided the same on a question of practice and dismissed the case on demurrer, for the reason stated in the opinion. The motion for rehearing must therefore be denied.